per curiam:
La correcurrida Charlie Leasing Company, Inc. (en adelante Charlie Leasing) se dedica principal-mente al alquiler de vehículos de motor en Puerto Rico. La correcurrida Charlie Car Rental, Inc. es subsidiaria de la primera y ambas realizan negocios similares. Esta última, además, de manera accesoria disponía de la flota de vehí-culos, mediante venta al público cuando las unidades no reunían los criterios establecidos por la empresa para el negocio de alquiler.
El 20 de septiembre de 1985, el recurrente Luis Rolón García comenzó a trabajar para Charlie Car Rental en la fase del negocio que sólo comprendía la venta de vehículos, antes mencionada.(1) Tras nueve (9) años de trabajar para las recurridas, el 10 de mayo de 1994 Rolón García, su *422esposa Ruth Miriam Anaya Crespo y la sociedad de ganan-ciales integrada por ambos presentaron una querella contra las recurridas ante el Tribunal de Primera Instancia, Sala de Carolina, para reclamar el pago de horas extras trabajadas y el pago correspondiente a las horas de tomar alimentos no disfrutadas, al amparo de la Ley de Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. see. 271 et seq.). Además, reclamaron igual canti-dad en concepto de penalidad, conforme a lo dispuesto en la Ley Núm. 379, supra. Se acogieron al procedimiento su-mario para querellas laborales dispuesto en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.).
El 20 de mayo de 1994, las recurridas contestaron la querella y expusieron como única defensa que, al amparo de la referida Ley Núm. 379, Rolón García era un adminis-trador, según la definición del Reglamento Núm. 13 de la Junta de Salario Mínimo de Puerto Rico, 3ra rev., 29 de abril de 1982, razón por la cual no le aplicaban las dispo-siciones de la Ley Núm. 379, supra.
Luego de varios trámites procesales, el tribunal de ins-tancia celebró una vista a los fines de determinar si Rolón García era un empleado o un administrador. El tribunal referido también solicitó a las partes presentar sus respec-tivos memorandos de derecho. El 20 de marzo de 1996, luego de evaluar la evidencia testifical y documental, el foro de instancia emitió una sentencia parcial y resolvió que el recurrente era un empleado, razón por la cual le aplicaban las disposiciones de la Ley Núm. 379, supra. Se-gún determinó el foro de instancia, en esencia durante el período de tiempo comprendido en la querella, Rolón Gar-cía se dedicaba principalmente a la venta de vehículos de motor para Charlie Car Rental y a los trámites necesarios para ello. Sus labores principales y el tiempo dedicado a éstas eran las siguientes:
a. Atendía al público que visitaba el establecimiento del pa-trono querellado con el objetivo de comprar vehículos de motor *423que se encontraban para la venta. (Venta: 50% del tiempo de trabajo de Rolón García.)
b. Llenaba y tramitaba toda la documentación relativa a la venta, una vez ésta se realizaba. Ello incluía gestiones encami-nadas al saldo de la deuda de la unidad, al gravamen de ésta, al traspaso del título del vehículo vendido en las instituciones y agencias correspondientes. Estas labores de llenar y tramitar documentos consumía 20% del tiempo de trabajo del vendedor. Otro 20% se dedicaba a hacer las gestiones correspondientes en las entidades financieras.
c. Efectuar depósitos producto de la venta en el Banco. Es-tas labores bancarias ocupaban 5% del tiempo de trabajo.
El restante 5% del trabajo de Rolón García se dedicaba a tareas como las siguientes:
d. Hacía contacto con los periódicos para la publicación de anuncios.
e. Asistía a las reuniones que se celebraban los miércoles o, en ocasiones, una vez al mes. A las reuniones semanales asis-tían las personas cuyos puestos eran de gerentes así como otros empleados no clasificados como tales.
f. Preparaba un expediente a cada automóvil del área de alquiler. El proceso consistía en sacar fotocopia de la licencia, copia de llaves, unir los documentos sobre garantía y archivar.
g. Lavaba y acondicionaba la unidad a ser vendida en oca-siones, aun cuando no era su función principal.
h. Daba transportación a los clientes de Charlie Leasing y Charlie Car Rental al aeropuerto, una vez éstos entregaban la unidad que habían arrendado, si existía la necesidad de que [é]l diera ese servicio.
Al analizar las tareas del querellante, el foro de instan-cia concluyó que las labores que Rolón García realizaba eran de naturaleza “manual”, tareas a las que dedicaba el 95% de su tiempo de trabajo, y que no estaban directa-mente relacionadas con las normas de la dirección de la empresa. También encontró probado que las funciones del querellante no conllevaban ejercicio de discreción y juicio independiente, sino que se. limitaba a “seguir las pautas previamente establecidas para la venta de los automóviles cuya designación y precio habían fijado Christensen o *424Sierra”.(2) Aunque encontró probado que en los últimos años al querellante se le consultaba sobre el precio suge-rido para la venta de las unidades, el precio mínimo final era establecido por el Presidente. El querellante sólo tenía discreción para vender el vehículo sobre el precio previa-mente establecido, pero necesitaba el consentimiento y la autorización expresa del Presidente para vender la unidad a un precio menor. El tribunal de instancia determinó, ade-más, que Rolón García tenía experiencia dentro del campo de la venta de automóviles, trabajo que desempeñó du-rante los últimos veinte años.
Inconforme, la parte querellada presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Alegó en síntesis, que el Tribunal de Primera Instancia había errado al no resolver que el querellante era un administrador.
El 13 de noviembre de 1997, el foro apelativo expidió el auto solicitado y revocó al tribunal de instancia. Resolvió que en el desempeño de sus funciones, Rolón García cum-plió con todos los requisitos establecidos en el Reglamento Núm. 13 de la Junta de Salario Mínimo, supra, para ser administrador. Al así hacerlo, modificó varias de las deter-minaciones de hechos de instancia y confirmó otras. En primer lugar, determinó que, una vez la compañía seleccio-naba los vehículos que serían vendidos y establecía el pre-cio mínimo para la venta, Rolón García era la persona en-cargada de dirigir toda la operación sobre la venta de los vehículos. Por tal razón, el foro apelativo concluyó que las funciones principales del querellante no eran manuales como concluyó el tribunal de instancia y que “[c]ualquier labor manual que éste realizara era incidental o accesoria”. Concluyó, además, que “[s]i bien Rolón García no partici-paba de la determinación de- qué vehículos se iban a vender, si se le solicitaba su recomendación para la determi-*425nación de los precios en los que habrían de venderse los vehículos”; por lo cual, “tenía necesariamente que ejercer un juicio independiente al hacer estas recomendaciones”. El tribunal de apelaciones también modificó la determina-ción del foro de instancia en cuanto a la distribución del tiempo de acuerdo con las tareas realizadas por Rolón Gar-cía y añadió una serie de labores que, según razonó, no habían sido consideradas por el tribunal. Determinó, pues, contrario a lo resuelto por el tribunal de instancia, que el querellante “invertía la mayor parte del tiempo en labores (de naturaleza no manual) relacionadas directamente con la dirección de la empresa”.
El 22 de diciembre de 1997, Rolón García recurrió ante nos. Alegó, en síntesis, que el foro apelativo había errado al sustituir el criterio de apreciación de la prueba del Tribunal de Primera Instancia por su propio criterio; al acoger totalmente la versión de los hechos sometida por el quere-llado en su alegato de certiorari sin el beneficio de una exposición narrativa de la prueba, y al concluir, contrario al dictamen del foro de instancia, que el querellante era un administrador y no un empleado.
El 13 de marzo de 1998 expedimos el recurso. El 30 de jimio de 1998, la parte peticionaria presentó su alegato. A su vez, la recurrida presentó el suyo el 31 de julio de 1998, y la peticionaria presentó el 6 de agosto de 1998 una dú-plica a la réplica. Con el beneficio de la comparecencia de ambas partes, procedemos a resolver.
i-H
Tanto el patrono como el empleado en el caso de autos han trabado la controversia entre ellos al amparo estrictamente de la Ley de Horas y Días de Trabajo, que regula lo concerniente con la jornada de trabajo de los empleados a quienes le aplica, así como el pago de horas extras. La ley referida, al amparo de la cual ha surgido el *426pleito ante nos, dispone cómo se pagará a los empleados que trabajan en exceso de la jornada regular de ocho (8) horas diarias e indica cuáles son las reclamaciones a las que tienen derecho. No obstante, por mandato legislativo expreso, esta ley no incluye a los “ejecutivos, administra-dores ni profesionales, según estos términos sean definidos por la Junta de Salario Mínimo de Puerto Rico”.(3) 29 L.P.R.A. see. 288. Conforme a esta delegación, la Junta re-ferida definió los tres términos mencionados mediante el Reglamento Núm. 13, supra. Nuestra intervención en esta etapa de los procedimientos se limita, pues, a revisar si, a la luz del Reglamento Núm. 13 de la Junta de Salario Mí-nimo, supra, Rolón García es “empleado” o “administrador” de la parte querellada.(4)
En el Art. Ill del Reglamento referido, págs. 1-2, aplicable a los hechos del caso de autos, se definía el término “administrador”, en lo pertinente, como:
Cualquier empleado que reúna los siguientes requisitos:
(a) que desempeñe trabajos de oficina o trabajos fuera de ofi-cina que no sean de naturaleza manual, estando el trabajo directamente relacionado con las normas de la dirección de la empresa o con las operaciones generales del negocio del patrono o de los clientes del patrono; y
(b) que usual y regularmente ejerza discreción y juicio inde-pendiente; y
(c) 1. que regular y directamente ayude al dueño de la em-presa, o a una persona empleada en la capacidad de “adminis-trador” o de “ejecutivo”, según estos términos se definen en el presente reglamento; o
2. que realice, solamente bajo supervisión general, trabajo de carácter técnico o especializado que requiera entrenamiento, experiencia o conocimientos especiales; o
3. que ejecute, solamente bajo supervisión general, enco-miendas y tareas especiales; y
*427(d) que no dedique más del 20%, o en el caso de un empleado de un establecimiento de comercio al detal o de servicio, que no dedique hasta el 40%, de las horas trabajadas en una semana de trabajo, a actividades que no estén directa o estrechamente relacionadas con el desempeño del trabajo descrito los Incisos (a), (b) y (c) de este Artículo III; y ...
EÍ inciso (e) del Reglamento referido, pág. 2, que era aplicable al período de la querella que comprendía de 1985 a 1990, disponía lo siguiente durante ese tiempo:
(e) que reciba por sus servicios una compensación fija o a base de por ciento u honorarios, equivalente a un sueldo sema-nal no menor de ciento treinta y cuatro ($134) dólares, exclu-yendo alimentos, vivienda u otros servicios. También significa cualquier empleado cuyo trabajo cumpla con los requisitos dis-puestos en los incisos (a) y (b) de este Artículo III y que reciba por sus servicios una compensación fija, o a base de por ciento u honorarios, equivalente a un salario semanal no menor de dos-cientos ($200) dólares, excluyendo alimentos, vivienda u otros servicios.
Al período de la querella que comprendía de 1990 a 1994, le aplicaban los incisos (e) y (f), los cuales sustituye-ron al anterior inciso (e) y disponían lo siguiente:
(e) que reciba por sus servicios una compensación fija o a base de por ciento u honorarios, equivalente a un sueldo sema-nal no menor de doscientos dólares ($200), excluyendo alimen-tos, vivienda u otros servicios.
(f) también significa cualquier empleado cuyo trabajo cum-pla con los requisitos dispuestos en los incisos (a) y (b) de este Artículo III y que reciba por sus servicios una compensación fija, o a base de por ciento u honorarios, equivalente a un sala-rio semanal no menor de doscientos noventa y cinco dólares ($295), excluyendo alimentos, vivienda u otros servicios. Regla-mento Núm. 13 de la Junta de Salario Mínimo, 4ta rev., 26 de junio de 1990, págs. 2-3.
Debido a que la querella comprende de 1985 a 1994, es necesario analizar si Rolón García cumplió con los requisi-tos de “administrador”, según definidos por las dos versio-nes del Reglamento Núm. 13 vigentes durante ese período.
*428Anteriormente hemos señalado que la determinación de si un empleado es o no un “administrador” depende de la concurrencia de los requisitos enumerados en el Art. Ill del Reglamento Núm. 13, supra. Almodóvar v. Margo Farms del Caribe, Inc., 148 D.P.R. 103 (1999); Medina Vega v. Unión Obreros Cervecería, 86 D.P.R. 642 (1962). Posteriormente, y en referencia con los requisitos que definen el término “ejecutivo” que contempla el reglamento aludido, señalamos en López Santos v. Tribunal Superior, 99 D.P.R. 325, 330 (1970):
... [e]s por esta razón que la exclusión de un empleado de los beneficios de la legislación laboral debe ser clara y debe inter-pretarse restrictivamente. Esto implica que los requisitos de exclusión del Reglamento del Secretario del Trabajo, los cuales se encuentran unidos por la conjunción “y”, deben acreditarse todos, no uno o algunos.
Veamos, pues, si Rolón García cumplía con todos los re-quisitos para ser “administrador”, vigentes durante los pe-ríodos que comprende la querella.
1 — i HH
Un análisis cuidadoso del expediente del caso de autos, nos lleva a concluir que Rolón García no cumplía al menos con tres de los requisitos reglamentarios para ser conside-rado como un “administrador”.
A. Naturaleza no manual del trabajo: Inciso (a) del Art. Ill del Reglamento Núm. 13.
A poco que analicemos las determinaciones de hechos del foro de instancia, en cuanto a las tareas realizadas por el querellante, acogidas por el foro apelativo y no contro-vertidas por la parte querellada, es evidente que Rolón García realizaba ordinariamente trabajos de naturaleza manual no relacionados con las normas de la dirección de la empresa. Casi la totalidad de su trabajo consistía en *429atender clientes interesados en comprar vehículos y en tra-mitar los documentos y los formularios necesarios para efectuar las ventas de los vehículos, incluyendo sus licencias. El querellante firmaba estos documentos en cali-dad de vendedor y era necesaria la firma del Presidente de la compañía para que tanto la venta como el traspaso del vehículo fueran válidos. A Rolón García también le corres-pondía la apertura y el archivo del expediente del vehículo.
Con arreglo a lo anterior, no podemos avalar la determi-nación del tribunal apelativo de que “el señor Rolón García era la persona encargada de dirigir toda la operación sobre la disposición de los vehículos”, por lo cual “es claro que sus funciones primordiales no eran manuales”, sino que consis-tían en “dirigir la operación de la disposición de los vehí-culos”, por lo que “cualquier labor manual que éste reali-zara era incidental o accesoria a esta función principal”. Las referidas labores del querellado, catalogadas como in-cidentales y accesorias por el foro apelativo, constituían, realmente, la principal función del querellante.
También erró el foro apelativo al concluir que el querellante era el responsable de dirigir la operación de la disposición de los vehículos. La fase crítica inicial de tal operación estaba a cargo de la alta gerencia de la compañía querellada, así como de las determinaciones finales sobre la venta de vehículos. A pesar de ello, el tribunal de apelaciones determinó que “el hecho de que las transacciones realizadas por Rolón García éstuvieran sujetas a estos controles centrales en nada alteraban su condición de administrador”. Apoyó esta determinación en nuestras ex-presiones en Abudo Servera v. A.T.P.R., 105 D.P.R. 728, 735 (1977), de que “[u]n empleado ejecutivo o un administrador no deja de serlo, no obstante, por el mero hecho de que sus decisiones y actuaciones estén sujetas a la aprobación de un empleado de superior rango”. Pero resulta que tales expresiones nuestras no tienen el alcance que le dio el foro apelativo. Los hechos de Abudo Servera v. A.T.P.R., supra, *430son totalmente distintos a los del caso ante nos. En aquella ocasión nos encontrábamos ante querellantes que “dirigían o estaban de hecho encargados de las fincas que administraban”. Sus funciones incluían, entre otras, la su-pervisión general y el cuido de la finca; escoger a los tra-bajadores, asignarles las tareas concretas que se habrían de realizar y velar por que se hicieran correctamente; man-dar a los capataces y al listero; autorizar el trabajo de horas extras; estar a cargo de la nómina, y preparar un pre-supuesto quincenal, sujeto a la aprobación central. íd., págs. 734 y 735. Fue en este contexto particular que resol-vimos que las obvias funciones de administración referidas no dejaban de tener tal carácter por el mero hecho de que dichas funciones estaban a su vez sujetas a la aprobación de un administrador de rango superior.
En el caso de autos, si bien es cierto que el trabajo rea-lizado por Rolón García constituía un aspecto importante del negocio de la querellada, era la alta gerencia de la com-pañía la que tenía a su cargo las fases críticas y más im-portantes de la venta de los vehículos. La labor del quere-llante se limitaba a la rutina de atender a los clientes, facilitarle los documentos debidamente cumplimentados, una vez se realizaba una venta, y realizar otras tareas afi-nes para completar la transacción.
B. Discreción y juicio independiente: Inciso (b) del Art. Ill del Reglamento Núm.13
Las funciones de Rolón García no conllevaban ejercicio de discreción y juicio independiente de manera usual y regularmente. Como correctamente determinó el foro de instancia, las labores del querellado:
... se limitaban a seguir las pautas previamente establecidas para la venta de los automóviles cuya designación y precio ha-bían fijado Christensen o Sierra. Rolón no tenía acceso a la información sobre criterios que éstos consideraban para la venta de la flota ... sólo los presidentes tenían acceso a esa información y el contable en forma limitada.
*431Aunque en los últimos años al querellante se le consul-taba sobre el precio sugerido para la venta de las unidades, el precio de venta final era establecido por el Presidente. Rolón García sólo tenía discreción para vender el vehículo por encima del precio previamente establecido, pero nece-sitaba el consentimiento y la autorización expresa del Pre-sidente para vender la unidad a un precio menor.
Erró el foro apelativo al determinar que el querellante cumplía con el segundo requisito. El hecho de que Rolón García fuera consultado sobre el precio de venta no signi-ficaba que ese sería el precio final que habría de ser determinado. Precisamente, el foro de instancia estableció, y no fue controvertido por el patrono, que el querellante
... no tenía acceso a la información sobre los criterios que [los Presidentes] consideraban para la venta de la flota. Surge de la prueba testifical que s[ó]lo los Presidentes tenían acceso a esa información y el contable en forma limitada. Dichos criterios[,] según Christensen, eran: (a) el uso y la confiabilidad del carro (b) el valor residual en los libros (c) disponibilidad de carros nuevos en el mercado (d) condición de la compañía de poder o no renovar la flota.
Es evidente que las meras recomendaciones sobre el precio para la venta de los automóviles que hacía Rolón García no constituían el ejercicio de juicio independiente usual y regularmente, al que se refiere el Reglamento Núm. 13. Eran cuatro los criterios utilizados para determi-nar el precio de venta y la suma sugerida por Rolón García no era uno de ellos. No dudamos que la recomendación del querellado era tomada en la determinación final del precio pero ello, según las propias declaraciones de Christensen, no era uno de los criterios principales para fijarlo.
Por otro lado, si bien es cierto que Rolón García ejercía algún grado de discreción cuando contrataba servicios ajenos a la empresa, con el propósito de acondicionar las unidades para la venta y para labores relacionadas a su traspaso, es evidente que estas funciones discrecionales
*432ocasionales no eran ni cuantitativa ni cualitativamente comparables con el resto de las tareas que realizaba el querellado. El hecho de que un trabajador realice alguna labor menor de tipo discrecional no lo convierte automáti-camente en un “administrador”. Sobre el particular, son acertados los comentarios de Delgado Zayas cuando ex-presa que “la discreción y juicio independiente que se exige debe ser real y sustancial sobre asuntos de consecuencia”. R.N. Delgado Zayas, Apuntes para el estudio de la legisla-ción protectora del trabajo en el derecho laboral puertorri-queño, 2da ed., San Juan, Ed. Ramallo, 1996, pág. 36. Cier-tamente, las labores realizadas por el querellado no tienen el alcance que el citado Reglamento Núm. 13 requiere para ser catalogadas como ejercicio de discreción y juicio inde-pendiente usual y regularmente.
C. Tiempo en otras labores: Inciso (d) del Art. Ill del Re-glamento Núm. 13
Conforme a sus determinaciones previas, el foro de ins-tancia concluyó que Rolón García dedicaba aproximada-mente 95% de su tiempo a trabajos manuales, por lo que no se cumplía el requisito del inciso (d) referido. Basándose en las funciones del querellado, según detalladas por Christensen, el foro aludido determinó que esas funciones se dis-tribuían de la forma siguiente:
50% — venta (atender compradores potenciales)
20% — tarea de llenar papeles
20% — hacer gestiones con las entidades financieras
5% — ir a los bancos
5% — otras funciones no relacionadas con sus funciones principales
No obstante, el tribunal de apelaciones revocó esta de-terminación del tribunal de instancia y determinó que éste se había equivocado al hacer la distribución del tiempo de las labores realizadas por el querellante. Al así hacerlo, dispuso lo siguiente:
*433... [a]l determinar estos por cientos [sic], el tribunal [de instancia] no considera una serie de labores que [Rolón García] realizaba tales como: a) el tiempo invertido para determinar el precio que le recomendaría al presidente para la venta de los automóviles; b) la creación de estrategias de venta; c) la contra-tación de servicios externos; d) las reuniones con el presidente y demás personal gerencial; entre otras.
Una vez más erró el foro apelativo. Si bien es cierto que Rolón García realizaba algunas tareas que no eran de na-turaleza manual, la mayor parte de sus labores eran manuales. El tribunal de apelaciones, basándose en meras conjeturas, alteró las bien fundamentadas determinacio-nes del ilustrado foro de instancia basadas en la prueba que tuvo ante sí. Lo hace sin siquiera haber tenido ante sí la exposición narrativa de la prueba que desfiló ante el foro sentenciador.
Es doctrina claramente establecida por este Tribunal que un tribunal apelativo no intervendrá con las determinaciones de hechos ni con la adjudicación de credibilidad que hizo el juzgador de los hechos, salvo que haya mediado pasión, prejuicio, parcialidad o error manifiesto. Belk v. Martínez, 146 D.P.R. 215 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997); Méndez v. Morales, 142 D.P.R. 26 (1996); Oliveras, Inc. v. Universal Ins. Co., 141 D.P.R. 900 (1996); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Monllor v. Soc. de Ganaciales, 138 D.P.R. 600 (1995); Pueblo v. Bonilla Romero, 120 D.P.R. 92 (1987); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Ortiz v. Cruz Pabón, 103 D.P.R. 939 (1975); Rodríguez v. Concreto Mixto, Inc., 98 D.P.R. 579 (1970). Recientemente enfatizamos que un foro apelativo no puede descartar y sustituir por sus propias apreciaciones, basadas en un examen del expediente del caso, las determinaciones tajantes y ponderadas del foro de instancia. López Vicil v. I.T.T. Intermedia, Inc., supra. En este caso, el foro apelativo sustituyó sus propias apreciaciones de los hechos del caso por la del foro de instancia, sin fundamento suficiente para ello.
*434i-I • I
A la luz de lo señalado antes, es forzoso concluir que se cometieron los errores señalados ante nos por el querellante. Este no cumplía todos los requisitos regla-mentarios para ser considerado como un “administrador”.
Por los fundamentos antes expuestos, se dictará senten-cia para revocar el dictamen del Tribunal de Circuito de Apelaciones y confirmar la determinación del Tribunal de Primera Instancia. Se devuelven los autos al Tribunal de Primera Instancia para que continúen los procedimientos, conforme a lo aquí resuelto.
El Juez Asociado Señor Corrada Del Río concurrió sin opinión. Los Jueces Asociados Señores Negrón García y Hernández Denton se inhibieron.

 El recurrente fue contratado por el entonces Presidente de la compañía, Charles Christensen. Con anterioridad a ser contratado, Rolón García tenía varios años de experiencia en la venta de vehículos de motor.


 Charles Cristensen ocupó el puesto de Presidente de Charlie Car Rental hasta 1989, año en el cual nombró a Juan P. Sierra Benitez como nuevo Presidente.


 Mediante la Ley Núm. 180 de 27 de julio de 1998 (29 L.P.R.A. see. 250 et seq., 3 L.P.R.A. see. 312 y 3 L.P.R.A. Ap. VI), se eliminó la Junta de Salario Mínimo de Puerto Rico y sus poderes se transfirieron al Departamento del Trabajo y Recursos Humanos.


 Como puede observarse de los hechos relatados, no está ante' nos el asunto que dilucidamos recientemente en Vega v. Yiyi Motors, Inc., 146 D.P.R. 373 (1997).